Exhibit 10.41

FORM OF SALE PARTICIPATION AGREEMENT

March 8, 2011

 

To: The Person whose name is

     set forth on the signature page hereof

Dear Sir or Madam:

You have entered into a Management Stockholder’s Agreement, in each case, dated
as of the date hereof, among Blue Holdings I, L.P., a Delaware limited
partnership and the parent entity of the Company (“Parent”) and you (the
“Stockholder’s Agreement”) relating to (i) Rollover Options (as defined in the
Stockholder’s Agreement); (ii) the purchase by you of Purchased Stock (as
defined in the Stockholder’s Agreement); and/or (iii) the grant by the Company
to you of new options (together with the Rollover Options, “Options”) to
purchase shares of common stock, par value $0.01 per share, of the Company
(“Common Stock”, which includes any Purchased Stock). Parent hereby agrees with
you as follows pursuant to the terms of this Sale Participation Agreement (this
“Agreement”), effective as of the Closing Date (as defined in the Stockholder’s
Agreement):

1. (a) In the event that at any time on or after the Closing Date Parent or any
of its Affiliates (as defined in the Stockholder’s Agreement) proposes to sell
directly for cash or any other consideration any shares of Common Stock owned by
Parent or any such Affiliate, in any transaction other than (i) a Public
Offering (as defined in the Stockholder’s Agreement), (ii) a sale, directly or
indirectly, to an Affiliate of Parent or (iii) until the first anniversary of
the Closing Date, in connection with any syndication of limited partnership
units of the Partnership (as defined in the Stockholders’ Agreement) by the
Investors (as defined in the Stockholders’ Agreement) or the Common Stock by
Parent to any co-investors, then, unless Parent is entitled to and does exercise
the drag-along rights pursuant to Section 7 below and the Drag Transaction is
consummated, Parent will notify you or your Management Stockholder’s Estate or
Management Stockholder’s Trust (as such terms are defined in the Stockholder’s
Agreement, and collectively with you, the “Management Stockholder Entities”), as
the case may be, in writing (a “Notice”) of such proposed sale (a “Proposed
Sale”) specifying the principal terms and conditions of the Proposed Sale (the
“Material Terms”) including (A) the number of shares of Common Stock to be
included in the Proposed Sale, (B) the percentage of the outstanding Common
Stock at the time the Notice is given that is represented by the number of
shares to be included in the Proposed Sale, (C) the price per share of Common
Stock subject to the Proposed Sale, including a description of any pricing
formulae and of any non-cash consideration sufficiently detailed to permit
valuation thereof, and (D) the Tag Along Sale Percentage (as defined below). In
the event that any Investor proposes to sell, directly for cash or any other
consideration any limited partnership units of the Partnership in a transaction
that would give rise to tag-along rights of the other Investors pursuant to the
Partnership Agreement (as defined in the Stockholders’ Agreement), Parent shall
use all commercially reasonable efforts to enable the Management Stockholder
Entities to exercise the tag-along rights provided in this Section 1(a) or make
alternative arrangements such that the Management Stockholder Entities are able
to sell to



--------------------------------------------------------------------------------

another Person (including Parent) the number of shares of Common Stock that such
Management Stockholder Entity would have been able to sell had the sale been a
sale of shares of Common Stock by Parent.

(b) If, within 10 business days after the delivery of Notice under Section 1(a),
Parent receives from a Management Stockholder Entity a written request (a
“Request”) to include Common Stock held by the Management Stockholder Entity in
the Proposed Sale (which Request shall be irrevocable except (a) as set forth in
clauses (c) and (d) of this Section 1 below or (b) if otherwise mutually agreed
to in writing by the Management Stockholder Entity and Parent), the Common Stock
held by the Management Stockholder Entities, including shares of Common Stock
which the Management Stockholder Entities are then entitled to acquire under any
unexercised portion of Options, to the extent such Option is then exercisable or
would become exercisable as a result of the consummation of the Proposed Sale
(not in any event to exceed the Tag Along Sale Percentage multiplied by the sum
of the total number of shares of Common Stock held by the Management Stockholder
Entities plus all shares of Common Stock which the Management Stockholder
Entities are then entitled to acquire under any unexercised portion of Options,
to the extent such Option is then exercisable or would become exercisable as a
result of the consummation of the Proposed Sale in the aggregate) will be so
included as provided herein. Promptly after the execution of the sale agreement
entered into in connection with the Proposed Sale (the “Sale Agreement”), Parent
will furnish each Management Stockholder Entity with a copy of such Sale
Agreement, if any. For purposes of this Agreement, the “Tag Along Sale
Percentage” shall mean the fraction, expressed as a percentage, determined by
dividing the number of shares of Common Stock to be purchased from Parent by the
total number of shares of Common Stock owned directly or indirectly by Parent,
the Investors and their respective Affiliates.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
of the economic terms of the Proposed Sale change, including without limitation
if the per share price will be less than the per share price disclosed in the
Notice, or any of the other principal terms or conditions will be materially
less favorable to the selling Management Stockholder Entities than those
described in the Notice, Parent will provide written notice thereof to each
Management Stockholder Entity who has made a Request and each such Management
Stockholder Entity will then be given an opportunity to withdraw the offer
contained in such holder’s Request (by providing prompt (and in any event within
five (5) business days; provided that, notwithstanding the foregoing, if the
proposed closing with respect to the Proposed Sale is to occur within five
(5) business days or less, no later than three (3) business days prior to such
closing) written notice of such withdrawal to Parent), whereupon such
withdrawing Management Stockholder Entity will be released from all obligations
thereunder.

(d) If Parent does not complete the Proposed Sale by the end of the 120th day
following the date of the effectiveness of the Notice, each selling Management
Stockholder Entity may elect to be released from all obligations under the
applicable Request by notifying Parent in writing of its desire to so withdraw.
Upon receipt of that withdrawal notice, the Notice of the relevant Management
Stockholder Entity shall be null and void, and it will then be necessary for a
separate Notice to be furnished, and the terms and provisions of clauses (a) and
(b) of this Section 1 separately complied with, in order to consummate such
Proposed Sale

 

2



--------------------------------------------------------------------------------

pursuant to this Section 1, unless the failure to complete such Proposed Sale
resulted from any failure by any selling Management Stockholder Entity to comply
with the terms of this Section 1.

2. (a) The number of shares of Common Stock that the Management Stockholder
Entities will be permitted to include in a Proposed Sale pursuant to a Request
will be the lesser of (A) the number of shares of Common Stock that such
Management Stockholder Entities have offered to sell in the Proposed Sale as set
forth in the Request and (B) the number of shares of Common Stock determined by
multiplying (i) the number of shares of Common Stock to be included in the
Proposed Sale by (ii) a fraction the numerator of which is the number of shares
of Common Stock owned by the Management Stockholder Entities plus all shares of
Common Stock which the Management Stockholder Entities are then entitled to
acquire under any unexercised portion of Options, to the extent such Option is
then exercisable or would become exercisable as a result of the consummation of
the Proposed Sale and the denominator of which is the total number of shares of
Common Stock owned by the Management Stockholder Entities and all other Persons
participating in such sale as tag-along sellers pursuant to Other Management
Stockholder Agreements (as defined in the Stockholder’s Agreement) or other
agreements (all such participants, the “Tag Along Sellers”) plus all shares of
Common Stock which the Management Stockholder Entities and such other Persons
are then entitled to acquire under any unexercised portion of Options, to the
extent such Options are then exercisable or would become exercisable as a result
of the consummation of the Proposed Sale, plus all shares of Common Stock owned
by Parent and its Affiliates. For purposes of the foregoing, the Management
Stockholder Entities shall be eligible to conditionally exercise his or her
exercisable Options through, at his or her election, withholding an aggregate
number of shares of Common Stock subject to such exercisable Options having a
fair market value equal to the aggregate exercise price and minimum withholding
for taxes due in respect of such exercise, with the completion of such exercise
being subject to the completion of the Proposed Sale.

(b) If one or more Tag Along Sellers elect not to include the maximum number of
shares of Common Stock which such holders would have been permitted to include
in a Proposed Sale pursuant to Section 2(a) (such non-included shares, the
“Eligible Shares”), then each of Parent, or the remaining Tag Along Sellers, or
any of them, will have the right to sell in the Proposed Sale a number of
additional shares of their Common Stock equal to their pro rata portion of the
number of Eligible Shares, based on the relative number of shares of Common
Stock then held by each such holder plus all shares of Common Stock which such
holder is then entitled to acquire under any unexercised portion of the Option,
to the extent such Option is then exercisable or would become exercisable as a
result of the consummation of the Proposed Sale; provided that, such additional
shares of Common Stock which any such holder or holders propose to sell shall
not be included in any calculation made pursuant to Section 2(a) for the purpose
of determining the number of shares of Common Stock which the Management
Stockholder Entities will be permitted to include in a Proposed Sale. Parent
will have the right to sell in the Proposed Sale additional shares of Common
Stock owned by it equal to the number, if any, of remaining Eligible Shares
which will not be included in the Proposed Sale pursuant to the foregoing.

3. Except as may otherwise be provided herein, shares of Common Stock subject to
a Request will be included in a Proposed Sale pursuant hereto and in any
agreements with

 

3



--------------------------------------------------------------------------------

purchasers relating thereto on the same terms and subject to the same conditions
applicable to the shares of Common Stock which Parent proposes to sell in the
Proposed Sale. Such terms and conditions shall include, without limitation: the
sale price; the payment of fees, commissions and expenses; the provision of, and
customary representations and warranties as to, information reasonably requested
by Parent covering matters regarding the Management Stockholder Entities’
ownership of shares; and the provision of requisite indemnification; provided
that any indemnification provided by the Management Stockholder Entities shall
be pro rata in proportion with the number of shares of Common Stock to be sold;
provided, further, that no Management Stockholder Entity shall be required to
indemnify any Person for an amount, in the aggregate, in excess of the gross
proceeds received in such Proposed Sale. Notwithstanding anything to the
contrary in the foregoing, if the consideration payable for shares of Common
Stock is securities and the acquisition of such securities by a Management
Stockholder Entity would reasonably be expected to be prohibited under U.S.,
foreign or state securities laws, such Management Stockholder Entity shall be
entitled to receive an amount in cash equal to the value of any such securities
such Person would otherwise be entitled to receive.

4. Upon delivering a Request, the Management Stockholder Entities will, if
requested by Parent, execute and deliver a custody agreement and power of
attorney in form and substance reasonably satisfactory to Parent with respect to
the shares of Common Stock which are to be sold by the Management Stockholder
Entities pursuant hereto (a “Custody Agreement and Power of Attorney”). The
Custody Agreement and Power of Attorney will contain customary provisions and
will provide, among other things, that the Management Stockholder Entities will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates (if such shares are certificated)
representing such shares of Common Stock (duly endorsed in blank by the
registered owner or owners thereof) and irrevocably appoint said custodian and
attorney-in-fact as the Management Stockholder Entities’ agent and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on the Management Stockholder Entities’ behalf
with respect to the matters specified therein.

5. The Management Stockholder Entities’ right pursuant hereto to participate in
a Proposed Sale shall be contingent on the Management Stockholder Entities’
material compliance with each of the provisions hereof and the Management
Stockholder Entities’ willingness to execute such documents in connection
therewith as may be reasonably requested by Parent with such terms as are
consistent with this Agreement.

6. If the consideration to be paid in exchange for shares of Common Stock in a
Proposed Sale pursuant to Section 1 includes any securities, and the receipt
thereof by Parent and a Management Shareholder Entity would require under
applicable law (a) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities or
(b) the provision to any selling Management Shareholder Entity of any
information regarding the Company, its subsidiaries, such securities or the
issuer thereof that would not be required to be delivered in an offering solely
to a limited number of “accredited investors” under Regulation D promulgated
under the Securities Act of 1933, as amended, and the rules and regulations in
effect thereunder, Parent and such Management Shareholder Entity shall not,
subject to the following sentence, have the right to sell shares of Common Stock
in such proposed sale. In such event, Parent shall have the right to cause to be
paid to such selling

 

4



--------------------------------------------------------------------------------

Management Shareholder Entity in lieu thereof, against surrender of the shares
of Common Stock which would have otherwise been sold by such selling Management
Shareholder Entity to the prospective buyer in the Proposed Sale, an amount in
cash equal to the Fair Market Value (as defined in the Stockholder’s Agreement)
of such shares of Common Stock as of the date such securities would have been
issued in exchange for such shares of Common Stock.

7. (a) If Parent or any of its Affiliates that directly owns shares of Common
Stock proposes to transfer, directly or indirectly, a number of shares of Common
Stock the sale of which would result in a Change in Control taking into account
all interests being dragged hereunder and under any other agreement containing
similar rights (the Person or Persons to whom such shares would be transferred,
the “Drag-Along Purchaser”), then if requested by Parent, the Management
Stockholder Entities shall be required to sell a number of shares of Common
Stock equal to the aggregate number of shares of Common Stock held by the
Management Stockholder Entities (including shares of Common Stock underlying
exercisable Options) multiplied by the Tag Along Sale Percentage (such
transaction, a “Drag Transaction”).

(b) Shares of Common Stock held by the Management Stockholder Entities included
in a Drag Transaction will be included in any agreements with the Drag-Along
Purchaser relating thereto on the same terms and subject to the same conditions
applicable to the shares of Common Stock which Parent or any of its Affiliates
propose to sell in the Drag Transaction. Such terms and conditions shall
include, without limitation: the pro rata reduction of the number of shares of
Common Stock to be sold by Parent and the Management Stockholder Entities to be
included in the Drag Transaction if required by the Drag-Along Purchaser; the
sale price; the payment of fees, commissions and expenses; the provision of, and
representation and warranty as to, information reasonably requested by Parent
covering matters regarding the Management Stockholder Entities’ ownership of
shares; if your job title is Executive Vice President or above and Parent so
requests, entry into a covenant not to compete with the business of the Company
or any of its subsidiaries for a period not to exceed twelve months following
the date of the consummation of such Drag Transaction; and the provision of
requisite indemnification; provided that any indemnification provided by the
Management Stockholder Entities shall be pro rata in proportion with the total
number of shares of Common Stock to be sold by all sellers; provided, further,
that no Management Stockholder Entity shall be required to indemnify any Person
for an amount, in the aggregate, in excess of the gross proceeds received in
such Proposed Sale.

(c) Your pro rata share of any amount to be paid pursuant to Paragraph 3 or 7(b)
shall be based upon the number of shares of Common Stock intended to be
transferred by the Management Stockholder Entities plus the number of shares of
Common Stock you would have the right to acquire under any unexercised portion
of the Option which is then vested or would become vested as a result of the
Proposed Sale or Drag Transaction, assuming that you receive a payment in
respect of such Option.

(d) Notwithstanding anything to the contrary in the foregoing, if the
consideration payable for shares of Common Stock is securities and the
acquisition of such securities by a Management Stockholder Entity would
reasonably be expected to be prohibited under U.S., foreign or state securities
laws, such Management Stockholder Entity shall be

 

5



--------------------------------------------------------------------------------

entitled to receive an amount in cash equal to the value of any such securities
such Person would otherwise be entitled to receive.

(e) Notwithstanding anything to the contrary herein, in the event the Investors
propose to sell limited partnership units in Parent that would result in a
Change of Control of the Company, you agree that appropriate provisions shall be
made (and you shall take any reasonable actions required in connection
therewith) in order to permit, if contemplated by the purchaser, the purchase of
your shares of Common Stock on a pro rata basis similar to the terms provided
herein for a sale by Parent or its Affiliates of Common Stock.

8. The obligations of Parent hereunder shall extend only to you and your
transferees (“Permitted Transferees”) who (a) are Other Management Stockholders
(as defined in the Stockholder’s Agreement), (b) are party to a Management
Stockholder’s Agreement with the Company and (c) have acquired Common Stock
pursuant to a Permitted Transfer (as defined in the Stockholder’s Agreement),
and none of the Management Stockholder Entities’ successors or assigns, with the
exception of any Permitted Transferee and only with respect to the Common Stock
acquired by such Permitted Transferee pursuant to a Permitted Transfer, shall
have any rights pursuant hereto.

9. This Agreement shall terminate and be of no further force and effect on the
occurrence of the earlier of (i) the consummation of an Initial Public Offering
(as defined in the Stockholder’s Agreement) or (ii) such time following a Change
in Control (as defined in the Stockholder’s Agreement) as the Investors and
their Affiliates cease to own, directly or indirectly, at least 20% of the
outstanding shares of Common Stock on a fully-diluted basis.

10. All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid or (d) one (1) business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to such
party’s address as set forth below or at such other address or to such other
person as the party shall have furnished to each other party in writing in
accordance with this provision:

If to Parent, at the following addresses:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th St., Suite 4200

New York, New York 10019

Attention: Simon Brown

Facsimile: (212) 750-0003

and

c/o Vestar Capital Partners V, L.P.

c/o Vestar Capital Partners

 

6



--------------------------------------------------------------------------------

245 Park Avenue

41st Floor

New York, New York 10167

Attention: Brian K. Ratzan and Steven Della Rocca

Facsimile: 212-808-4922

and

c/o Centerview Partners, L.P.

c/o Centerview Partners

16 School Street

Rye, New York 10580

Attention: David Hooper

Facsimile: (914) 921-4816

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marni J. Lerner, Esq.

Facsimile: (212) 455-2502

If to the Company, to the Company at the following address:

c/o Del Monte Foods Company

P.O. Box 193575

San Francisco, CA 94119-3575

Attention: General Counsel

Facsimile: 415-247-3263

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marni J. Lerner, Esq.

Facsimile: (212) 455-2502

If to you, at the address set forth on the corresponding signature page hereto;

If to your Management Stockholder’s Estate or Management Stockholder’s Trust, to
the address provided to the Company by such entity.

 

7



--------------------------------------------------------------------------------

11. The laws of the State of Delaware shall govern the interpretation, validity
and performance of the terms of this Agreement. In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be settled amicably by the parties, such controversy shall be treated as
if it were a controversy under such Management Stockholder’s employment
agreement, but if such Management Stockholder is not a party to any such
employment agreement at the time of such dispute, such controversy shall be
finally, exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator. Such arbitration process shall take place in
San Francisco, California. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator. Each party hereto hereby irrevocably waives any
right that it may have had to bring an action in any court, domestic or foreign,
or before any similar domestic or foreign authority with respect to this
Agreement.

12. This Agreement may be executed in counterparts, and by different parties on
separate counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

13. It is the understanding of the undersigned that you are aware that no
Proposed Sale is contemplated and that such a sale may never occur.

14. This Agreement may be amended by Parent at any time upon notice to you
thereof; provided that any amendment (i) that materially disadvantages you shall
not be effective unless and until you have consented thereto in writing and
(ii) that disadvantages you in more than a de minimis way but less than a
material way shall require the consent of a majority of the members of Del
Monte’s Executive Team, consisting of each officer with the title of Senior Vice
President or higher at the time of such amendment.

15. Capitalized terms used by not defined herein shall have the meaning ascribed
to such terms in the Stockholder’s Agreement.

[Signatures on following pages]

 

8



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our agreement, please acknowledge your
acceptance thereof in the space provided below for that purpose.

 

Very truly yours,

BLUE HOLDINGS I, L.P.

By:

  BLUE HOLDINGS GP, LLC   its general partner

By:

 

 

  Name:   Title:

[signature page to Sale Participation Agreement]



--------------------------------------------------------------------------------

Accepted and agreed this      day of

         2011.

 

 

Name:  

 

[signature page to Sale Participation Agreement]